Citation Nr: 0727622	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-35 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Watson, Law Clerk


INTRODUCTION

The veteran served on active duty from April 1981 to August 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO decision that denied 
the veteran's claims of service connection for urethral 
stricture and hemorrhoids.

The Board notes that, while the veteran's appeal initially 
included both the urethral stricture and hemorrhoids issues, 
a subsequent RO decision from September 2005 granted the 
veteran's claim of service connection for urethral stricture.  
Thus, the urethral stricture issue is no longer in appellate 
status and is not before the Board.  See Grantham v. Brown, 
114 F.3d. 1156 (Fed. Cir. 1997).

The claim of service connection for hemorrhoids is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

In his September 2002 claim, the veteran stated that he first 
experienced hemorrhoids in February 1999.  According to the 
veteran, this condition has worsened since a May 2002 
urethroplasty was performed through his perineum to alleviate 
a now service-connected urethral stricture.  

Service medical records do not reflect a clear diagnosis of 
hemorrhoids.   While some inservice rectal examinations 
reveal normal tone, no abdominal rebound tenderness, and no 
fecal leukocytes, other service medical reports show 
gastrointestinal symptoms such as constipation, diarrhea, and 
abdominal pain.  Furthermore, in February 2002, prior to his 
separation from service, the veteran reported a history of 
problems with hemorrhoids as part of a health history 
questionnaire.  

At a December 2002 VA medical examination, the examiner noted 
a history of hemorrhoids, and the veteran reported 
occasionally noticing spots of blood on toilet paper.  
According to the veteran, this had worsened since his May 
2002 urethroplasty and subsequent placement on opioids.  Upon 
rectal examination, the veteran had no external or internal 
hemorrhoids.  

At his RO hearing in June 2005, the veteran reported that he 
was currently suffering problems with his hemorrhoids and had 
been receiving treatment at a VA hospital.  He also stated 
that he was taking an unknown medicine for the swelling.  The 
veteran's representative requested that the VA treatment 
records be updated to "insure that we have all the current 
treatment records in the past 3-4 months since November 
[2004]."  No VA medical records pertaining to a diagnosis 
of, or treatment for, hemorrhoids are currently in the 
veteran's claims file.  It seems that no steps have been 
taken to obtain these records.

When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  38 C.F.R. § 3.159(c)(2).

Following his hearing, the veteran was scheduled for a rectal 
examination to be conducted in August 2005.  The veteran 
failed to report for that examination.  In an appellate brief 
submitted to the Board, the veteran's representative suggests 
that the veteran missed the August 2005 VA examination as a 
result of a miscommunication.  In this regard, it is not 
evident from the record that the veteran was given notice of 
that examination.  The Board finds that the veteran should be 
afforded another opportunity to report for a VA medical 
examination to ensure that due process is given.



Accordingly, the case is REMANDED for the following actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The VCAA notice should specifically: (1) 
request that the claimant provide any 
evidence in his possession that pertains to 
the claim; (2) explain how the veteran may 
establish a claim of secondary service 
connection for hemorrhoids under 38 C.F.R. § 
3.310(c)); Allen v. Brown, 8 Vet. App. 374 
(1995); and (3) include an explanation as to 
the information or evidence needed to 
establish a disability rating and effective 
date for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Obtain and associate with the 
claims file copies of all clinical 
records regarding his hemorrhoids that 
are not already in the veteran's claims 
file of treatment received at VAMC 
Indianapolis from November 2004 to the 
present.

3.  Schedule the veteran for a VA anus 
and rectum examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted, and the examiner 
should review the results of any 
testing prior to completion of the 
report.  

The examiner should provide an opinion as to 
the diagnosis, date of onset, and etiology of 
any current anal or rectal disorders, to 
include hemorrhoids. 

The examiner should provide an opinion on 
whether there is a 50 percent probability 
or greater (i.e., as likely as not) that 
any current disability of the anus or 
rectum had its onset during active 
service or is otherwise related to 
service.

The examiner should provide an opinion as 
to whether the veteran's hemorrhoids, if 
diagnosed, were caused or aggravated by 
his May 2002 urethroplasty.

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  Entitlement to service 
connection on a direct and secondary basis 
must be considered.  All applicable laws and 
regulations should be cited, including 
38 C.F.R. § 3.310.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case that 
considers all the pertinent evidence and 
argument of record, and afforded a reasonable 
period of time within which to respond 
thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  Cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of the claim.  See 38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

